28 F.3d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky GRIER, a/k/a Rambo, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Leonard RICHARDSON, a/k/a Sweets, Defendant-Appellant.
Nos. 93-5575, 93-5861.
United States Court of Appeals, Fourth Circuit.
Argued:  April 15, 1994.Decided:  June 20, 1994.

Appeals from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-92-62-P)
Aaron Edmund Michel, Charlotte, North Carolina;  Randolph Marshall Lee, Charlotte, North Carolina, for Appellants.
Frank DeArmon Whitney, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
Jerry W. Miller, United States Attorney, Gretchen C. F. Shappert, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before WILKINSON, Circuit Judge, BUTZNER, Senior Circuit Judge, and DOUMAR, United States District Judge for the Eastern District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
Ricky Grier and Leonard Richardson appeal judgments entered on the verdict of a jury convicting them of conspiracy to possess with intent to distribute and to distribute cocaine in violation of 21 U.S.C. Sec. 841(a)(1).


2
Upon consideration of the record, the briefs, and oral argument, we find no error in the court's instructions or in its denial of Richardson's motion for a judgment of acquittal.  We also conclude that the district court did not err in sentencing the defendants.  The court properly ordered forfeiture of Richardson's house at 7419 Bradgate Road, Charlotte, North Carolina, because the evidence disclosed that Richardson and others used it as a stash house for the storage of cocaine.  The judgments of the district court are


3
AFFIRMED.